Filed 5/17/16 P. v. Felix CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




THE PEOPLE,

                   Plaintiff and Respondent,                                                 C079418

         v.                                                                     (Super. Ct. No. CM040638)

BRIAN JASON FELIX,

                   Defendant and Appellant.




         Appointed counsel for defendant Brian Jason Felix asked this court to review the
record and determine whether there are any arguable issues on appeal. (People v. Wende
(1979) 25 Cal.3d 436 (Wende).) Finding no arguable error that would result in a
disposition more favorable to defendant, we will affirm the judgment.




                                                             1
                                              I
       The facts are taken from the probation report as stipulated by the parties. On
February 13, 2014, sheriff’s deputies attempted a traffic stop of defendant’s vehicle for a
nonfunctioning brake light. Defendant, who was on parole at the time, failed to stop,
leading deputies on a high-speed chase reaching speeds in excess of 80 miles per hour
and running posted stop signs and traffic lights. A spike strip was deployed in an attempt
to disable defendant’s car, but after driving over the spike strip defendant continued to
flee with officers in pursuit. Defendant eventually lost control of the car and spun out.
He was detained, along with his passenger, Kayla Cernas. During a search of the vehicle,
deputies found a backpack containing 76.4 grams of methamphetamine divided into five
different packages, along with packaging materials, a digital scale, two glass
methamphetamine smoking devices, marijuana cigarettes, 1,373 grams of marijuana
divided into six different packages, a cell phone, and a pistol holster.
       Officers subsequently conducted a parole compliance search of defendant’s car
and discovered, among other things, indicia of defendant’s ownership of the vehicle and a
small pouch containing brass knuckles and several folding knives.
       Defendant was charged by amended information with felony evading an officer
with willful disregard (Veh. Code, § 2800.2, subd. (a) – count 1), sale, offer to sell, or
transportation of a controlled substance (Health & Saf. Code, § 11379, subd. (a) –
count 2), offer to sell or transportation of marijuana (Health & Saf. Code, § 11360,
subd. (a) – count 3), possession of metal knuckles (Pen. Code, § 21810 – count 4)1,
and misdemeanor alcohol-related reckless driving (Veh. Code, §§ 23103 & 23103.5 –
count 5). Count 5 was added at the plea hearing via the People’s motion to modify the
amended information. The amended information alleged defendant suffered two prior




1 Undesignated statutory references are to the Penal Code.


                                              2
prison terms (§ 667.5, subd. (b)) and one prior strike conviction ( §§ 667, subds. (b)-(j)
& 1170.12).
         The trial court heard and denied defendant’s motion to substitute counsel pursuant
to People v. Marsden (1970) 2 Cal.3d 118.
         Defendant entered a negotiated plea of no contest to counts 1, 2, 4, and 5 and
admitted the prior strike in exchange for dismissal with a Harvey2 waiver of count 3
and the prior prison term enhancements, as well as two other pending cases (CM042441
and CM040716). Defendant stipulated to a factual basis for the plea as set forth in the
probation report.
         At defendant’s sentencing hearing, the trial court found there was a factual basis
for his plea, denied probation, and imposed a sentence of eight years eight months in state
prison comprised as follows: the middle term of three years on count 2, doubled for the
prior strike, plus two consecutive eight-month terms (one-third the middle term) on
counts 1 and 4, both doubled pursuant to the prior strike, and a concurrent 90-day term
for count 5. The trial court awarded defendant 893 days of presentence credit (447 actual
and 446 conduct).
         The trial court imposed various fines, fees and assessments, which are detailed in
the abstract of judgment, and denied defendant’s request for a certificate of probable
cause.
                                               II
         Appointed counsel filed an opening brief setting forth the facts of the case and
asking us to review the record and determine whether there are any arguable issues on
appeal. (Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of the right




2 People v. Harvey (1979) 25 Cal.3d 754 (Harvey).


                                               3
to file a supplemental brief within 30 days of the date of filing the opening brief. More
than 30 days elapsed and we received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.



                                                      /S/
                                                 Mauro, J.



We concur:



      /S/
Raye, P. J.



     /S/
Hoch, J.




                                             4